UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: May 31 Date of reporting period:May 31, 2013 Item 1. Report to Stockholders. The registrant’s annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: Bridgehampton Value Strategies Fund Class I (BVSFX) Annual Report May 31, 2013 Bridgehampton Value Strategies Fund a series of the Investment Managers Series Trust Table of Contents Letter to Shareholders 1 Fund Performance 4 Schedule of Investments 5 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 13 Statement of Cash flows 14 Financial Highlights 15 Notes to Financial Statements 16 Report of Independent Registered Public Accounting Firm 24 Supplemental Information 25 Expense Example 27 This report and the financial statements contained herein are provided for the general information of the shareholders of the Bridgehampton Value Strategies Fund.This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective prospectus. www.Bridgehamptonfunds.com Dear BVSFX Shareholders: I am pleased to be writing this first annual letter to you as a publicly available mutual fund.The last twelve months have been exciting for us as we have transitioned this fund from the previous partnership structure to an open-ended mutual fund that has allowed us to broaden our shareholder base.The predecessor vehicle commenced operations October 2, 2006, and we have managed many of the same investors’ money continuously from that date until today.Further, I have been extremely pleased with the performance and professionalism of our operations, compliance and marketing teams during the transition. Next, I would like to take a moment to review our goals: Bridgehampton Value Strategies Fund (“Fund” or “BVSFX”) seeks higher returns and lower volatility than the S&P 500 Index over a three to five year time horizon.Parsing this language a little bit, I would like to be clear that we are not expecting to do better than the S&P 500 Index in every market condition or every part of the market cycle.Instead, through the use of the alternative strategies we deploy, we seek to generate absolute returns in the short run with strategies that are only modestly correlated to the broad indexes.We believe, but cannot guarantee, that the result will be an attractive return profile resulting in better risk-adjusted returns in aggregate than the S&P 500 Index over the entire cycle. The prospectus (which can be found on www.bridgehamptonfunds.com) outlines each of the strategies we employ and many of the risks associated with them, so I urge you to examine this document closely.Nevertheless, some key points to remember about our strategy are that we focus primarily on US Dollar-based investments and that we primarily buy (or hedge with) registered securities that trade in US markets, including but not limited to corporate debt, stocks, listed options, preferred stock, convertible securities and warrants.We have a value bias when looking at companies and our goal is to find the most undervalued piece of a capital structure (if any).We sometimes, but not always, hedge that investment by shorting (betting on a decline in) another piece of the same company’s capital structure in an effort to manage risk or isolate a specific inefficiency that we are seeking to capture. With this in mind, we are pleased with the results of the last year: Over the twelve month fiscal year that ended May 31st, 2013, the Bridgehampton Value Strategies Fund (“BVSFX” or “Fund”) generated a total return of +23.88% versus a total return of +27.28% for the S&P 500 Index.Since the inception of the predecessor Fund in October of 2006, the Fund and its predecessor returned +7.37% annualized versus +5.29% annualized for the S&P 500 Index (all returns quoted in this review are in U.S. dollar terms). 1 The Fund saw positive returns across all four of its main trade types/segments: Fixed Income (FI) contributed +174 basis points (“bps” each of which is 1/100 of a percentage point, so +174 bps is equivalent to +1.74% of the net annual return in the aggregate portfolio) to performance driven by Sun Edison Inc. (SUNE), Nuvasive Inc. (NUVA) and Alliance One International, Inc which contributed 102 bps, 36 bps, and 17 bps respectively.During the period, out of eleven total positions in this part of the portfolio, there were NO negative contributors in the FI portion of the portfolio. Convertible Arbitrage (CA) contributed +219 bps to performance primarily driven by Sunpower Corp. (SPWR) and GT Advanced Technologies which contributed +15 bps, +40 bps, respectively. During the period only three out of ten Convertible Arbitrage positions negatively impacted performance.RTI International Metal (RTI) had the greatest impact on the portfolio for CA but only contributed -5 bps. Long Equity (LE) experienced strong returns contributing +763 bps to performance.Power One (PWER) announced on 4/22/2013 that they would be acquired by ABB LTD for $6.35 per share.Other notable performers included General Motors Corp. (GM) and Tessera Technologies Inc. (TSRA) which contributed +303 bps and +188 bps.A number of positions worked against us, including EDV.T (-126 bps), NEM (-33 bps) and KGC (-07 bps) which combined contributed -165 bps.In addition two small cap technology companies, Active Networks Inc. (ACTV) and Imation Corp. (IMN) negatively impacted performance by -46 bps and -54 bps, respectively, during the period. Special Situations (SS) contributed +1462 basis points (bps) to performance. Several holdings drove positive performance over the fiscal year, particularly, BlackBerry (BBRY) which contributed +473 bps following the launch of its new OS system the “BB10”.Additionally, Sunpower Corp. (SPWR), contributed to multiple sub-strategies during the year because we expressed trades of different types across the capital structure.In Special Situations, SPWR contributed +328 bps (plus the name contributed positively to CA and LE in aggregate another +99 bps). Offsetting the gains in BBRY and SPWR included B2Gold Corp. (BTO.T) which negatively impacted performance by -80 bps.Furthermore, one of our largest holdings GSE Systems (GVP) negatively impacted performance by -104 bps due two consecutive quarters of earnings results that fell below consensus. Although not a core trade type, Portfolio Hedges (HG) is a segment we track for positions meant to improve overall portfolio characteristics.Hedges were a drag on performance for the year by -221 bps. Our market short including S&P 500 (SPY) and Powershares QQQ (QQQ) negatively 2 impacted performance by -230 bps and -29 bps, respectively, while our gold hedges negatively impacted the funds results by -39 bps. These losses were slightly offset by gains in our treasury shorts, which contributed +12 bps following the announcement from the Federal Reserve Board to begin tapering. Combined across strategies, our gold-related positions negatively contributed to performance by -177 bps (SS +27, LE -165 bps, and HG -39 bps)with only one of the funds seven gold-related positions posting positive returns due to the drop in gold prices late in the year. With our idea generation tools, our strong team and our ability to go anywhere, we believe we have a sustainable business model that will serve us well in any market environment, including today’s. Thank you for investing with us.We hope to work for you for many years to come! Sincerely, Kenneth Lee Chief Investment Officer An investment in the Bridgehampton Value Strategies Fund is subject to risks and you could lose money on your investment in the Bridgehampton Value Strategies Fund. The principal risks of investing in the Fund include, but are not limited to, investing in small and mid-cap companies, emerging markets, short sales, leverage, derivatives, fixed income and below investment grade bonds, convertible securities, foreign securities, quantitative analysis, arbitrage, portfolio turnover and non-diversification. More information about these risks may be found in the Bridgehampton Value Strategies Fund's prospectus. The views in this letter were as of May 31, 2013 and may not necessarily reflect the same views on the date this letter is first published or any time thereafter. These views are intended to help shareholders in understanding the fund’s investment methodology and do not constitute investment advice. The S&P 500 Index is an unmanaged capitalization-weighted index (weighted by the market value of the companies) of 500 stocks listed on various exchanges. An investor cannot invest directly in an index. 3 Bridgehampton Value Strategies Fund FUND PERFORMANCE at May 31, 2013 The Fund commenced investment operations on June 29, 2012, after the conversion of a limited liability company account, which commenced operations on October 2, 2006 (the “Predecessor Account”). The Predecessor Account was managed with substantially the same investment objective, policies, guidelines, and restrictions as the Fund. This graph compares a hypothetical $10,000 investment in Class I shares of the Fund on October 2, 2006, the Predecessor Account’s inception date, with a similar investment in the S&P 500® Index. Results include the reinvestment of all dividends and capital gains. The S&P 500® Index is a market weighted index composed of 500 large capitalization companies. This index does not reflect expenses, fees or sales charge, which would lower performance.This index is unmanaged and it is not possible to invest in an index. Average Annual Total Returns as of May 31, 2013 1 Year 3 Year 5 Year Since Inception* (10/02/06) Bridgehampton Value Strategies Fund 23.88% 6.89% 9.20% 7.37% S&P 500® Index 27.28% 16.87% 5.43% 5.29% * Annualized. The performance table above includes information for the Predecessor Account prior to June 29, 2012. The performance data quoted here represents past performance and past performance is not a guarantee of future results. Investment return and principal value will fluctuate so that an investor's shares when redeemed may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted and may be obtained by calling 1-855-226-4600 or by visiting www.bridgehamptonfunds.com. Gross and net expense ratios for the Fund are 2.17% and 1.99%, respectively, which are the amounts stated in the current prospectus dated June 29, 2012. The Advisor’s contractual agreement to waive its fees and/or absorb expenses is in effect until December 31, 2013. Absent such waivers, the Fund’s returns would have been lower. Returns reflect the reinvestment of distributions made by the Fund, if any. The deduction of taxes that a shareholder would pay on Fund distribution or the redemption of Fund shares is not reflected in the total returns. Shares redeemed within 30 days of purchase will be charged 2.00% redemption fee. 4 Bridgehampton Value Strategies Fund SCHEDULE OF INVESTMENTS As of May 31, 2013 Number of Shares Value COMMON STOCKS – 46.3% BASIC MATERIALS – 8.0% B2Gold Corp.* $ Endeavour Mining Corp.* Endeavour Mining Corp.* Freeport-McMoRan Copper & Gold, Inc. Kinross Gold Corp.1 Ur-Energy, Inc.* COMMUNICATIONS – 1.8% Inuvo, Inc.* NII Holdings, Inc.* TeleNav, Inc.* CONSUMER, CYCLICAL – 4.1% Crocs, Inc.* General Motors Co.* CONSUMER, NON-CYCLICAL – 5.0% Apollo Group, Inc. - Class A* Corinthian Colleges, Inc.* Humana, Inc. ENERGY – 4.1% Apache Corp. Chevron Corp.1 ConocoPhillips Magnum Hunter Resources Corp.* McMoRan Exploration Co.* FINANCIAL – 1.3% Bank of America Corp. Citigroup, Inc. INDUSTRIAL – 4.5% Molex, Inc. - Class A1 Power-One, Inc.* TECHNOLOGY – 17.5% Apple, Inc. GSE Systems, Inc.* Imation Corp.* 5 Bridgehampton Value Strategies Fund SCHEDULE OF INVESTMENTS - Continued As of May 31, 2013 Number of Shares Value COMMON STOCKS (Continued) TECHNOLOGY (Continued) Integrated Silicon Solution, Inc.* $ Magnachip Semiconductor Corp.* NVIDIA Corp. Research In Motion Ltd.* Tessera Technologies, Inc. TOTAL COMMON STOCKS (Cost $16,098,110) Principal Amount CORPORATE BONDS – 30.8% $ Alliance One International, Inc. 10.000%, 7/15/20161,2 Alpha Natural Resources, Inc. 2.375%, 4/15/20151,3 Cadence Design Systems, Inc. 1.500%, 12/15/20131,3 GT Advanced Technologies, Inc. 3.000%, 10/1/20171,3 Hawaiian Holdings, Inc. 5.000%, 3/15/20161,3 MagnaChip Semiconductor S.A. / MagnaChip Semiconductor Finance Co. 10.500%, 4/15/20181,2 MEMC Electronic Materials, Inc. 7.750%, 4/1/20192 NuVasive, Inc. 2.750%, 7/1/20171,3 RTI International Metals, Inc. 1.625%, 10/15/20193 Stillwater Mining Co. 1.750%, 10/15/20322,3 SunPower Corp. 4.750%, 4/15/20141,3 Teleflex, Inc. 3.875%, 8/1/20173 TTM Technologies, Inc. 3.250%, 5/15/20153 W&T Offshore, Inc. 8.500%, 6/15/20191,2 Wachovia Capital Trust III 5.570%, 3/29/20492,4 TOTAL CORPORATE BONDS (Cost $11,435,912) 6 Bridgehampton Value Strategies Fund SCHEDULE OF INVESTMENTS - Continued As of May 31, 2013 Number of Shares Value EXCHANGE-TRADED FUNDS – 2.0% SPDR Gold Shares*1 $ TOTAL EXCHANGE-TRADED FUNDS (Cost $829,093) PREFERRED STOCKS – 3.5% FINANCIAL – 1.5% SLM Corp. 1.973%, 9/15/20132,4 GOVERNMENT – 2.0% Federal National Mortgage Association 8.250%, 12/31/2015*2,4 TOTAL PREFERRED STOCKS (Cost $1,332,510) Number of Contracts PURCHASED OPTIONS CONTRACTS – 2.4% CALL OPTIONS – 2.4% Acxiom Corp. Exercise Price: $20, Expiration Date: August 17, 2013* Apple, Inc. 25 Exercise Price: $450, Expiration Date: January 18, 2014* Caterpillar, Inc. Exercise Price: $90, Expiration Date: November 16, 2013* Exercise Price: $90, Expiration Date: January 18, 2014* Corinthian Colleges, Inc. Exercise Price: $3, Expiration Date: January 18, 2014* Crocs, Inc. Exercise Price: $20, Expiration Date: September 21, 2013* Exercise Price: $15, Expiration Date: January 18, 2014* General Motors Co. Exercise Price: $30, Expiration Date: September 21, 2013* Exercise Price: $35, Expiration Date: January 18, 2014* NII Holdings, Inc. Exercise Price: $10, Expiration Date: September 21, 2013* Exercise Price: $9, Expiration Date: January 18, 2014* Research in Motion Ltd. Exercise Price: $15, Expiration Date: September 21, 2013* Exercise Price: $18, Expiration Date: September 21, 2013* Exercise Price: $16, Expiration Date: January 18, 2014* Exercise Price: $17, Expiration Date: January 18, 2014* Exercise Price: $20, Expiration Date: January 18, 2014* Exercise Price: $15, Expiration Date: March 22, 2014* Exercise Price: $25, Expiration Date: January 17, 2015* 7 Bridgehampton Value Strategies Fund SCHEDULE OF INVESTMENTS - Continued As of May 31, 2013 Number of Contracts Value PURCHASED OPTIONS CONTRACTS (Continued) PUT OPTIONS – 0.0% Citigroup, Inc. Exercise Price: $50, Expiration Date: August 17, 2013* $ TOTAL PURCHASED OPTIONS CONTRACTS (Cost $820,218) Number of Shares RIGHTS – 0.3% CONSUMER, NON-CYCLICAL – 0.3% Wright Medical Group, Inc.* TOTAL RIGHTS (Cost $86,722) WARRANTS – 0.0% INUV, Inc. Exercise Price: $2, Expiration Date: June 21, 2016*6 TOTAL WARRANTS (Cost $—) SHORT-TERM INVESTMENTS – 15.4% Federated Treasury Obligations Fund, 0.010%5 TOTAL SHORT-TERM INVESTMENTS (Cost $6,004,174) TOTAL INVESTMENTS – 100.7% (Cost $36,606,739) Liabilities in Excess of Other Assets – (0.7)% ) TOTAL NET ASSETS – 100.0% $ SECURITIES SOLD SHORT – (25.6)% COMMON STOCKS – (8.5)% BASIC MATERIALS – (1.3)% ) Stillwater Mining Co.* ) CONSUMER, CYCLICAL – (0.5)% ) Hawaiian Holdings, Inc.* ) CONSUMER, NON-CYCLICAL – (1.7)% ) NuVasive, Inc.* ) ) Teleflex, Inc. ) ) FINANCIAL – (0.2)% ) Federal National Mortgage Association* ) INDUSTRIAL – (1.7)% ) Molex, Inc. ) 8 Bridgehampton Value Strategies Fund SCHEDULE OF INVESTMENTS - Continued As of May 31, 2013 Number of Shares Value SECURITIES SOLD SHORT (Continued) COMMON STOCKS (Continued) INDUSTRIAL (Continued) ) RTI International Metals, Inc.* $ ) ) TTM Technologies, Inc.* ) ) TECHNOLOGY – (3.1)% ) Acxiom Corp.* ) ) GT Advanced Technologies, Inc.* ) ) TOTAL COMMON STOCKS (Proceeds $3,217,815) ) EXCHANGE-TRADED FUNDS – (14.6)% ) Consumer Discretionary Select Sector SPDR Fund ) ) Energy Select Sector SPDR Fund ) ) iShares Dow Jones U.S. Telecommunications Sector Index Fund ) ) iShares Russell 2000 Index Fund ) ) iShares Russell 2000 Value Index Fund ) ) Market Vectors Semiconductor ETF ) ) Powershares QQQ Trust Series 1 ) ) SPDR S&P rust ) ) Technology Select Sector SPDR Fund ) TOTAL EXCHANGE-TRADED FUNDS (Proceeds $5,505,070) ) Principal Amount U.S. TREASURY SECURITIES – (2.5)% $ ) United States Treasury Note 1.750%, 5/15/2022 ) TOTAL U.S. TREASURY SECURITIES (Proceeds $1,011,972) ) TOTAL SECURITIES SOLD SHORT (Proceeds $9,734,857) $ ) ETF – Exchange-Traded Funds * Non-income producing security. 1 All or a portion of this security is segregated as collateral for securities sold short. 2 Callable. 3 Convertible security. 4 Variable, floating or step rate security. 5 The rate is the annualized seven-day yield at period end. 6 Fair valued under procedures established by the Board of Trustees, represents 0.00% of Net Assets. See accompanying Notes to Financial Statements. 9 Bridgehampton Value Strategies Fund SUMMARY OF INVESTMENTS As of May 31, 2013 Security Type/Sector Percent of Total Net Assets Common Stocks Technology % Basic Materials % Consumer, Non-cyclical % Industrial % Energy % Consumer, Cyclical % Communications % Financial % Total Common Stocks % Corporate Bonds % Short-Term Investments % Preferred Stocks Government % Financial % Total Preferred Stocks % Purchased Options Contracts % Exchange-Traded Funds % Rights Consumer, Non-cyclical % Total Rights % Warrants % Total Investments % Liabilities in Excess of Other Assets )% Total Net Assets % See accompanying Notes to Financial Statements. 10 Bridgehampton Value Strategies Fund STATEMENT OF ASSETS AND LIABILITIES As of May 31, 2013 Assets: Investments, at value (cost $35,786,521) $ Purchased options contracts, at value (cost $820,218) Segregated cash at broker Receivables: Investment securities sold Dividends and interest Prepaid expenses Prepaid offering costs Total assets Liabilities: Securities sold short, at value (proceeds $9,734,857) Foreign currency (proceeds $31,558) Payables: Investment securities purchased Fund shares redeemed Advisory fees Auditing fees Transfer agent fees and expenses Interest expense Fund accounting fees Administration fees Dividends and interest on securities sold short Custody fees Chief Compliance Officer fees Trustees' fees and expenses Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Capital(par value of $0.01 per share with unlimited number of shares authorized) $ Accumulated net investment loss ) Accumulated net realized gain on foreign currency transactions, investments, purchased options contracts, securities sold short and written options contracts Net unrealized appreciation (depreciation) on: Foreign currency translations Investments Purchased options contracts Securities sold short ) Net Assets $ Number of shares issued and outstanding - Class I Offering and redemption price per share $ See accompanying Notes to Financial Statements. 11 Bridgehampton Value Strategies Fund STATEMENT OF OPERATIONS For the Period June 29, 2012* through May 31, 2013 Investment Income: Interest $ Dividends (net of foreign withholding taxes of $5,052) Total investment income Expenses: Advisory fee Dividends and interest on securities sold short Transfer agent fees and expenses Interest expense Offering costs Fund accounting fees Administration fees Registration fees Auditing fees Custody fees Legal fees Chief Compliance Officer fees Shareholder reporting fees Miscellaneous Trustees' fees and expenses Insurance expense Total expenses Advisory fees waived ) Net expenses Net investment loss ) Realized and Unrealized Gain (Loss) on Foreign Currency, Investments, Purchased Options Contracts, Securities Sold Short and Written Options Contracts: Net realized gain (loss) on: Foreign currency transactions ) Investments Purchased options contracts Securities sold short ) Written options contracts Net realized gain Net change in unrealized appreciation/depreciation on: Foreign currency translations Investments Purchased options contracts Securities sold short ) Net change in unrealized appreciation/depreciation Net realized and unrealized gain on foreign currency, investments, purchased options contracts, securities sold short and written options contracts Net Increase in Net Assets from Operations $ * Commencement of operations. See accompanying Notes to Financial Statements. 12 Bridgehampton Value Strategies Fund STATEMENT OF CHANGES IN NET ASSETS For the Period June 29, 2012* through May 31, 2013 Increase (Decrease) in Net Asset from: Operations: Net investment loss $ ) Net realized gain on investments, foreign currency transactions, investments, purchased options contracts, securities sold short, and written options contracts Net change in unrealized depreciation on foreign currency translations, investments, purchased options contracts, and securities sold short Net increase in net assets resulting from operations Distributions to Shareholders: From net investment income ) From net realized gain ) Total distributions to shareholders ) Capital Transactions: Class I: Net proceeds from shares sold Capital issued in connection with reorganization of a private fund (Note 1) Reinvestment of distributions Cost of shares redeemed1 ) Net increase from capital transactions Total increase in net assets Net Assets: Beginning of period - End of period $ Accumulated net investment loss $ ) Capital Share Transactions: Class I: Shares sold Shares issued in connection with reorganization of a private fund (Note 1) Shares reinvested Shares redeemed ) Net increase from capital share transactions * Commencement of operations. 1 Net of redemption fee proceeds of $373. See accompanying Notes to Financial Statements. 13 Bridgehampton Value Strategies Fund STATEMENT OF CASH FLOWS For the Period June 29, 2012* through May 31, 2013 Decrease in Cash: Cash flows provided by (used for) operating activities: Net increase in net assets resulting from operations $ Adjustments to reconcile net increase in net assets from operations to net cash used for operating activities: Purchase of investment securities ) Proceeds from sale of investment securities Proceeds from short sale Closed short transactions ) Purchase of short-term investment, net ) Amortization ) Increase in segregated cash at broker ) Increase in receivables for investment securities sold ) Increase in dividends and interest receivables ) Increase in other assets ) Increase in payables for securities purchased Increase in short foreign currency Increase in dividends and interest on securities sold short payables 46 Increase in interest expense payable Increase in accrued expenses Net realized gain on investments ) Net change in unrealized appreciation/depreciation on securities ) Net cash used for operating activities ) Cash flows provided by (used for) financing activities Proceeds from sale of shares Redemption of shares ) Dividends paid to shareholders, net of reinvestments ) Net cash provided by financing activities Net decrease in cash ) Cash: Beginning balance Ending balance $ - Non cash financing activities not included herein consist of $19,753,858 issued in exchange for the net assets of a private fund (Note 1) and $539,696 of reinvested dividends. * Commencement of operations. See accompanying Notes to Financial Statements. 14 Bridgehampton Value Strategies Fund FINANCIAL HIGHLIGHTS Class I Per share operating performance. For a capital share outstanding throughout the period. For the Period June 29, 2012* through May 31, 2013 Net asset value, beginning of period $ Income from Investment Operations: Net investment income1 ) Net realized and unrealized (loss) on investments Total from investment operations Less Distributions: From net investment income ) From net realized gain ) Total distributions ) Redemption fee proceeds - 2 Net asset value, end of period $ Total return3 % 4 Ratios and Supplemental Data: Net assets, end of period (in thousands) $ Ratio of expenses to average net assets: Before fees waived and expenses absorbed % 5 After fees waived and expenses absorbed % 5 Ratio of expenses to average net assets (excluding interest expense and dividends and interest on securities sold short): Before fees waived and expenses absorbed % 5 After fees waived and expenses absorbed % 5 Ratio of net investment loss to average net assets: Before fees waived and expenses absorbed )% 5 After fees waived and expenses absorbed %) 5 Ratio of net investment loss to average net assets(excluding interest expense and dividends and interest on securities sold short): Before fees waived and expenses absorbed %) 5 After fees waived and expenses absorbed % 5 Portfolio turnover rate 91
